Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated March 28, 2022 has been carefully considered, but is non-persuasive.

Applicant’s arguments that amended independent claims 1 and 11 define over the combination of Diamond 2016/0312620 in view of McClelland 2005/0031445, and the combination of Lee 2005/0111976 in view of McClelland 2005/0031445, as these combinations do not disclose that the offset rib defines a width along a direction perpendicular to both the pressure side wall and the suction side wall, which width increases towards the root of the airfoil, have been carefully considered, and are persuasive. However, in both of the primary references to Diamond and Lee, the offset rib inherently defines a width that can be measured along a direction perpendicular to both the pressure side wall and the suction side wall. The feature of an airfoil having a rib which defines a width along a direction perpendicular to both the pressure side wall and the suction side wall, which width increases towards the root of the airfoil, is a known feature for enhancing airfoil strength and rigidity, as taught by McGrath 6,761,535.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond 2016/0312620 in view of McClelland 2005/0031445 and McGrath 6,761,535.
Diamond (figures 1, 6, and 8) discloses a rotor blade for a turbomachine 10 substantially as claimed, comprising: a platform 2; an airfoil 3 extending from a root (analogous to element 1 in figure 1) at the platform to a tip, the airfoil shape inherently possessing a concave pressure side wall and a convex suction side wall; and a cooling circuit extending within the platform and the airfoil, the cooling circuit comprising a plurality of cooling passages defined by a plurality of ribs R, OR, AR, the plurality of ribs comprising an offset rib OR having neighboring cooling passages NCP of the plurality of cooling passages defined on either side, the offset rib including a radially outer portion and a radially inner offset portion, the outer portion generally aligned with a radial direction and extending between the tip and the offset portion, the offset portion converging towards an adjacent rib AR from the outer portion to a terminal end, the terminal end partially defining a root turn RT that fluidly couples the neighboring cooling passages of the plurality of cooling passages, wherein the offset rib has a width which can be defined along a direction perpendicular to both the pressure side wall and the suction side wall (claim 1).
The offset portion of the offset rib is offset from the outer portion along an axial direction (claim 3).
The offset portion of the offset rib is offset from the outer portion towards a trailing edge (the rightmost portion of the airfoil) of the airfoil (claim 4).
The airfoil extends from a root 1 at the platform to the tip, and wherein a thickness of the offset rib increases towards the root of the airfoil (claim 5).
The offset rib is positioned proximate a leading edge (the leftmost portion of the airfoil) of the airfoil; note that “proximate” is a broad term (claim 7).
The airfoil extends from the root at the platform to the tip, and wherein a width W of the cooling circuit at the offset rib increases towards the root of the airfoil (claim 8).
The airfoil extends from the leading edge to a rightmost trailing edge and defines an inherent camber line passing through the leading edge and the trailing edge, wherein the offset rib is disposed at an angle to the camber line of the airfoil, and wherein the angle varies radially inwardly (claim 9).
The cooling circuit comprises a serpentine cooling circuit (claim 10).
Diamond also discloses a turbomachine 10 substantially as claimed, defining an axial direction, a circumferential direction extending around the axial direction, and a radial direction perpendicular to the axial direction, the turbomachine comprising: a compressor 14; a combustor 15 downstream of the compressor; and a turbine 16, 17 downstream of the combustor, the turbine comprising the rotor blade mounted to a rotor disk 22, the rotor blade comprising: the platform; the airfoil extending outward along the radial direction from the root at the platform to the tip, the airfoil shape inherently possessing the concave pressure side wall and the convex suction side wall; and the cooling circuit extending within the platform and the airfoil, the cooling circuit comprising the plurality of cooling passages defined by the plurality of ribs, the plurality of ribs comprising the offset rib having the neighboring cooling passages of the plurality of cooling passages defined on either side, the offset rib including the outer portion and the offset portion, the outer portion generally aligned with the radial direction and extending between the tip and the offset portion, the offset portion converging towards the adjacent rib from the outer portion to the terminal end, the terminal end partially defining the root turn that fluidly couples the neighboring cooling passages of the plurality of cooling passages, wherein the offset rib has the width which can be defined along a direction perpendicular to both the pressure side wall and the suction side wall (claim 11).
The offset portion of the offset rib is offset from the outer portion along the axial direction (claim 13).
The offset portion of the offset rib is offset from the outer portion towards the trailing edge of the airfoil (claim 14).
The airfoil extends from the root at the platform to the tip, and wherein the thickness of the offset rib increases towards the root of the airfoil (claim 15).
The offset rib is positioned proximate the leading edge of the airfoil (claim 17).
The airfoil extends from the root at the platform to the tip, and wherein the width of the cooling circuit at the offset rib increases towards the root of the airfoil (claim 18).
The airfoil extends from the leading edge to the trailing edge and defines the inherent camber line passing through the leading edge and the trailing edge, wherein the offset rib is disposed at the angle to the camber line of the airfoil, and wherein the angle varies radially inwardly (claim 19).
The outer portion of the offset rib extends generally parallel to the adjacent rib of the plurality of ribs (claim 20).
Note the annotated figure below.


    PNG
    media_image1.png
    960
    776
    media_image1.png
    Greyscale

However, Diamond does not disclose a perforation is defined in the offset portion of the offset rib radially outward of the root turn (claims 1 and 11), and does not disclose that the width increases towards the root of the airfoil (claims 1 and 11).

McClelland shows an airfoil 18 having a perforation 17 defined in a rib 68 outward of a root turn 58 located in a serpentine cooling circuit 16, for the purpose of short circuiting the cooling circuit 16, thereby allowing a greater amount of cooling air to flow through the serpentine cooling circuit.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the rotor blade and turbomachine of Diamond such that it includes a perforation is defined in the offset portion of the offset rib radially outward of the root turn, as taught by McClelland, for the purpose of short circuiting the cooling circuit, thereby allowing a greater amount of cooling air to flow through the serpentine cooling circuit. Note that although the perforation in McClelland is not located in an offset portion of the rib, McClelland teaches that the perforation is adjacent the radially inner end of the rib and radially outward of the root turn, and following the teachings of McClelland, the perforation is located in the offset portion of Diamond. 

McGrath shows a turbine blade 20 of a gas turbine engine having a platform 30, an airfoil 32 extending from a root 34 at the platform to a tip 33, the airfoil having a concave pressure side wall 42 and a convex suction side wall 44, with ribs 46, having a width which can be defined along a direction perpendicular to both the pressure side wall and the suction side wall, the width increasing towards the root of the airfoil (note the progression shown from figure 4 to figure 5 and figure 6), for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root. 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified rotor blade and turbomachine of Diamond such that the offset rib width increases towards the root of the airfoil, as taught by McGrath, for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond 2016/0312620 and McClelland 2005/0031445 and McGrath 6,761,535 as applied to claims 1 and 11 respectively above, and further in view of Simpson 2015/0354366.
The modified rotor blade and turbomachine of Diamond shows all of the claimed subject matter except for the terminal end of the offset rib defines a non-circular arcuate boundary of a root turn of the cooling circuit, the non-circular arcuate boundary being concave opening downward with respect to a radial direction (claims 6 and 16).

Simpson shows a gas turbine engine 20 having a rotor blade 50 with a rib 174 that defines a non-circular arcuate boundary at 186 in the form of an elliptical arch of a root turn near curved arrow 68 in figure 3 of a cooling circuit 80 shown in figure 3, the non-circular arcuate boundary being concave opening downward with respect to a radial direction, for the purpose of easing the stiffness transition from a first area of the wall W1, W2 that includes the rib and a second area A2 of the wall W1, W2 that excludes the rib.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified rotor blade and turbomachine of Diamond such that the terminal end of the offset rib defines a non-circular arcuate boundary of a root turn of the cooling circuit, the non-circular arcuate boundary being concave opening downward with respect to a radial direction, as taught by Simpson, for the purpose of easing the stiffness transition from a first area of a wall that includes the rib and a second area of the wall that excludes the rib.

Claims 1, 3, 5, 7-11, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 2005/0111976 in view of McClelland 2005/0031445 and McGrath 6,761,535.
Lee discloses a rotor blade 46 for a turbomachine 10 substantially as claimed, comprising: a platform 58; an airfoil 54 extending from a root 56 at the platform to a tip, the airfoil having a concave pressure side wall 60 and a convex suction side wall 62; and a cooling circuit extending within the platform and the airfoil, the cooling circuit comprising a plurality of cooling passages defined by a plurality of ribs R, OR, AR, the plurality of ribs comprising an offset rib OR having neighboring cooling passages NCP of the plurality of cooling passages defined on either side, the offset rib including a radially outer portion and a radially inner offset portion, the outer portion generally aligned with a radial direction and extending between the tip and the offset portion, the offset portion converging towards an adjacent rib AR from the outer portion to a terminal end, the terminal end partially defining a root turn RT that fluidly couples the neighboring cooling passages of the plurality of cooling passages, wherein the offset rib has a width which can be defined along a direction perpendicular to both the pressure side wall and the suction side wall (claim 1).
The offset portion of the offset rib is offset from the outer portion along an axial direction (claim 3).
The offset rib is positioned proximate a leading edge 64 of the airfoil; note that “proximate” is a broad term (claim 7).
The airfoil extends from a root near 56 at the platform to the tip, and wherein a width W of the cooling circuit at the offset rib increases towards the root of the airfoil (claim 8).
The airfoil extends from the leading edge to a trailing edge 66 and defines an inherent camber line passing through the leading edge and the trailing edge, wherein the offset rib is disposed at an angle to the camber line of the airfoil, and wherein the angle varies radially inwardly (claim 9).
The cooling circuit comprises a serpentine cooling circuit (claim 10).
Lee also discloses a turbomachine 10 substantially as claimed, defining an axial direction, a circumferential direction extending around the axial direction, and a radial direction perpendicular to the axial direction, the turbomachine comprising: a compressor 16; a combustor 20 downstream of the compressor; and a turbine 26, 30 downstream of the combustor, the turbine comprising the rotor blade mounted to a rotor disk 26, the rotor blade comprising: the platform; the airfoil extending outward along the radial direction from the root at the platform to the tip, the airfoil having the concave pressure side wall and the convex suction side wall; and the cooling circuit extending within the platform and the airfoil, the cooling circuit comprising the plurality of cooling passages defined by the plurality of ribs, the plurality of ribs comprising the offset rib having the neighboring cooling passages of the plurality of cooling passages defined on either side, the offset rib including the outer portion and the offset portion, the outer portion generally aligned with the radial direction and extending between the tip and the offset portion, the offset portion converging towards the adjacent rib from the outer portion to the terminal end, wherein the offset rib has the width which can be defined along a direction perpendicular to both the pressure side wall and the suction side wall (claim 11).
The offset portion of the offset rib is offset from the outer portion along the axial direction (claim 13).
The offset rib is positioned proximate the leading edge of the airfoil (claim 17).
The airfoil extends from the root at the platform to the tip, and wherein the width of the cooling circuit at the offset rib increases towards the root of the airfoil (claim 18).
The airfoil extends from the leading edge to the trailing edge and defines the inherent camber line passing through the leading edge and the trailing edge, wherein the offset rib is disposed at the angle to the camber line of the airfoil, and wherein the angle varies radially inwardly (claim 19).
The outer portion of the offset rib extends generally parallel to the adjacent rib of the plurality of ribs (claim 20).
Note the annotated figure below.


    PNG
    media_image2.png
    763
    677
    media_image2.png
    Greyscale

However, Lee does not disclose a perforation is defined in the offset portion of the offset rib radially outward of the root turn (claims 1 and 11), and does not disclose that the width increases towards the root of the airfoil (claims 1 and 11). Lee also does not disclose that a thickness of the offset rib increases towards the root of the airfoil (claims 5 and 15).
McClelland shows an airfoil 18 having a perforation 17 defined in a rib 68 outward of a root turn 58 located in a serpentine cooling circuit 16, for the purpose of short circuiting the cooling circuit 16, thereby allowing a greater amount of cooling air to flow through the serpentine cooling circuit.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the rotor blade and turbomachine of Lee such that it includes a perforation is defined in the offset portion of the offset rib radially outward of the root turn, as taught by McClelland, for the purpose of short circuiting the cooling circuit, thereby allowing a greater amount of cooling air to flow through the serpentine cooling circuit. Note that although the perforation in McClelland is not located in an offset portion of the rib, McClelland teaches that the perforation is adjacent the radially inner end of the rib and radially outward of the root turn, and following the teachings of McClelland, the perforation is located in the offset portion of Lee. 

McGrath shows a turbine blade 20 of a gas turbine engine having a platform 30, an airfoil 32 extending from a root 34 at the platform to a tip 33, the airfoil having a concave pressure side wall 42 and a convex suction side wall 44, with ribs 46, having a width which can be defined along a direction perpendicular to both the pressure side wall and the suction side wall, the width increasing towards the root of the airfoil (note the progression shown from figure 4 to figure 5 and figure 6), for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root. 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified rotor blade and turbomachine of Diamond such that the offset rib width increases towards the root of the airfoil, as taught by McGrath, for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root. 

Concerning claims 5 and 15, McGrath shows that a thickness of the offset rib increases towards the root of the airfoil, for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified rotor blade and turbomachine of Diamond such that a thickness of the offset rib increases towards the root of the airfoil, as taught by McGrath, for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over lee 2005/0111976 and McClelland 2005/0031445 and McGrath 6,761,535 as applied to claims 1 and 11 respectively above, and further in view of Simpson 2015/0354366.
The modified rotor blade and turbomachine of Lee shows all of the claimed subject matter except for the terminal end of the offset rib defines a non-circular arcuate boundary of a root turn of the cooling circuit, the non-circular arcuate boundary being concave opening downward with respect to a radial direction (claims 6 and 16).
Simpson shows a gas turbine engine 20 having a rotor blade 50 with a rib 174 that defines a non-circular arcuate boundary at 186 in the form of an elliptical arch of a root turn near curved arrow 68 in figure 3 of a cooling circuit 80 shown in figure 3, the non-circular arcuate boundary being concave opening downward with respect to a radial direction, for the purpose of easing the stiffness transition from a first area of the wall W1, W2 that includes the rib and a second area A2 of the wall W1, W2 that excludes the rib.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified rotor blade and turbomachine of Lee such that the terminal end of the offset rib defines a non-circular arcuate boundary of a root turn of the cooling circuit, the non-circular arcuate boundary being concave opening downward with respect to a radial direction, as taught by Simpson, for the purpose of easing the stiffness transition from a first area of a wall that includes the rib and a second area of the wall that excludes the rib.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745